This action was commenced in the superior court of Creek county, Okla., by L.E. Gibson, defendant in error, *Page 564 
against J. Glenn. The parties will be referred to as they appeared in the trial court.
The plaintiff sought judgment on a promissory note. The defendant admitted execution of the note and claimed that the note had been paid. The cause was tried to the court, and resulted in a judgment for the plaintiff. The defendant appeals and presents but one proposition: that the judgment of the court is not sustained by sufficient evidence.
The plaintiff introduced the note in evidence and testified that the same had not been paid. The defendant testified that he had paid the note by a series of payments by check and introduced canceled checks that had been drawn for amounts in total equal to the amount provided in the note.
The plaintiff testified concerning a series of business transactions between the parties, and testified that the canceled checks were for other obligations than the note. Other witnesses testified that the defendant had said that the note was unpaid at a time subsequent to the time the canceled checks had been paid.
It is well settled that in a law action, where a jury has been waived and trial is had to the court, this court will not disturb the findings and judgment of the trial court for insufficiency of the evidence if there is competent evidence reasonably tending to support such findings and judgment. We find that there was such evidence in this case.
The judgment is affirmed.
BAYLESS, V. C. J., and CORN, HURST, and DAVISON, JJ., concur.